           Case 1:18-cr-00324-VEC Document 61 Filed 02/03/21 Page 1 of 2
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 2/3/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         18-CR-324 (VEC)
                                                                :
 ARMON GRIM,                                                    :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a Violation of Supervised Release hearing in this matter is scheduled for

February 16, 2021;

        IT IS HEREBY ORDERED that the VOSR hearing is adjourned to March 2, 2021, at

2:00 p.m. The Court expects that it will be able to conduct the hearing in-person at this time.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

        IT IS FURTHER ORDERED that the public may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 0324#. All of those accessing the

conference are reminded that recording or rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

                                                                _________________________________
                                                                    _____________________________
Date: February 3, 2021                                                VALERIE CAPRONI
                                                                                  CAPRON   NI
      New York, NY                                                  United States District Judge
         Case 1:18-cr-00324-VEC Document 61 Filed 02/03/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              2 of 2
